     Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 1 of 36 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CONAGEN INC.,                                )
                                             )
               Plaintiff,                    )
                                             )       Case No. 20-cv-1268
v.                                           )
                                             )       JURY TRIAL DEMANDED
YECYHUN WANG and                             )
ARCH INNOTEK, LLC,                           )
                                             )
               Defendants.                   )

                                         COMPLAINT

        1.     Plaintiff, Conagen Inc. (“Conagen” or “Plaintiff”), files this action against

Mr. Yechun (“Matt”) Wang and Arch Innotek, LLC (“Wang,” “Arch,” or “Defendant(s)”). In

support of its claims, Conagen alleges the following:

                               PRELIMINARY STATEMENT

        2.     Plaintiff Conagen is a Massachusetts corporation that has previously utilized office

and business locations in the State of Missouri. Conagen was a registered business in the State of

Missouri from 2010 until 2017. During the relevant periods related to activities detailed in this

Complaint, Conagen and its employees developed highly confidential, proprietary information,

know-how, products and processes related to the development and use of recombinant

microorganisms for production of desired natural compounds including carotenoids and their

metabolites, such as alpha-ionone and beta-ionone, both of which are useful as flavor and fragrance

agents (“Conagen Highly Confidential Technology”). Conagen considers, protects and treats the

Conagen Highly Confidential Technology as valuable, proprietary trade secret information.

        3.     Conagen used and continues to use technologically advanced techniques including

inter alia recombinant genetic techniques that introduce nucleic acids encoding heterologous

                                                 1
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 2 of 36 PageID #: 2




proteins into microorganisms, thereby creating proprietary recombinant microbial cell strains that

are able to produce biosynthetically desired natural compounds, including various carotenoids,

such as alpha-ionone and beta-ionone. The resulting recombinant microbial cell strains can be used

to make commercially relevant amounts of various natural compounds including specifically

alpha-ionone and beta-ionone.

       4.      Conagen has invested significant time, effort, and financial resources to develop,

refine and perfect the Conagen Highly Confidential Technology, as well as to develop new

technologies, methods, and products related thereto.

       5.      In 2012, Conagen hired Defendant Wang as a senior scientist to assist it in the

continued development of Conagen Highly Confidential Technology. In his position as a Senior

Scientist, Conagen disclosed to him its Highly Confidential Technology and Wang was involved

in developing new technologies, methods, and products related thereto.

       6.      Wang principally performed his work for Conagen at the Bio-Research &

Development Growth (BRDG) Park at the Donald Danforth Plant Science Center in St. Louis,

Missouri.

       7.      On January 2, 2012, in connection with his Conagen employment and as a condition

of employment, Wang executed an Employment Agreement. A true and correct copy of the

executed Wang Employment Agreement is attached as Exhibit A hereto.

       8.      During his employment with Conagen, Wang was responsible for and performed

duties related to the development and use of recombinant microorganisms, including the yeast

Yarrowia lipolytica, for production of desired natural compounds including carotenoids, such as

beta-carotene, alpha-ionone, beta-ionone, lycopene, zeaxanthin, neoxanthin, canthaxanthin,

astaxanthin, and the like.



                                               2
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 3 of 36 PageID #: 3




       9.      Wang had direct access to, worked on and/or was directly involved with the

development of Conagen Highly Confidential Technology during his employment at Conagen.

       10.     Wang left Conagen in 2014, and took a founding position at Defendant Arch in

2014, and became Chief Scientific Officer of Arch in approximately 2015. Based on information

and belief, Wang is currently employed by Arch as Chief Scientific Officer.

       11.     Based on information and belief, during the course and scope of his employment at

Arch, Wang improperly disclosed Conagen Highly Confidential Technology that he acquired

during his employment with Conagen to Arch.

       12.     During the course and scope of Wang’s employment at Arch, Arch improperly

obtained Conagen Highly Confidential Technology from Wang. Arch and/or Wang continue to

improperly use and have disclosed Conagen Highly Confidential Technology to the public, for

example, in the filing of a series of patent applications and obtaining at least one patent.

       13.     On March 23, 2015, Arch filed a U.S. Provisional Patent Application No.

62/137,154 (“the ’154 priority application”) titled “Methods of Making Carotenoids and Their

Derivatives.” This application became the priority application for International Application No.

PCT/US2016/023784 (“the PCT application”) titled “Compositions and Methods of

Biosynthesizing Carotenoids and Their Derivatives,” which Arch filed on March 23, 2016. On

September 22, 2017, Arch filed U.S. Patent Application No. 15/560,951 (“the ’951 application”)

titled “Compositions and Methods of Biosynthesizing Carotenoids and Their Derivatives,” as a

national phase application stemming from the PCT application, which issued as U.S. Patent No.

10,364,434 (“the ’434 patent”). Arch also filed a divisional application, U.S. Application No.

16/439,926 (“the ’926 application”), stemming from the ’951 application on June 13, 2019, which




                                                 3
  Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 4 of 36 PageID #: 4




is currently pending. The ’154 priority application, the PCT application, the ’951 application, and

the ’926 application contain information misappropriated by Wang.

       14.     On October 18, 2016, Arch filed a U.S. Provisional Patent Application No.

62/409,599 (“the ’599 priority application”) titled “Methods of Making Xanthophylls in

Recombinant Yeast.” This application became the priority application for U.S. Patent Application

No. 15/694,443 (“the ’443 application”) titled “Compositions and Methods of Biosynthesizing

Xanthophylls,” which is currently pending. The ’599 priority application and the ’443 application

contain information misappropriated by Wang.

       15.     On February 11, 2019, Arch filed a U.S. Provisional Patent Application No.

62/804,078 (“the ’078 priority application”) titled “Compositions and Methods of Biosynthesizing

Carotenoids and Their Derivatives.” This application became the priority application for

International Application No. PCT/US2020/017753 (“the ’753 application”) titled “Compositions

and Methods of Biosynthesizing Carotenoids and Their Derivatives,” which Arch filed on

February 11, 2020, which is currently pending. The ’078 priority application and the ’753

application contain information misappropriated by Wang.

       16.     Wang is listed as the sole inventor on each of the patent applications and the ’434

patent. Arch is listed as the sole Applicant/Assignee on each of the patent applications and the

’434 patent.

       17.     Inventorship is improper on each of the patent applications and the ’434 patent. Dr.

Oliver (Xiaodan) Yu (“Yu”), the founder of Conagen, is a co-inventor of at least one or more

claims of each of the patent applications and the ‘434 patent, because at Conagen Wang worked

directly under Yu, and Yu conceived, actually/constructively reduced to practice, monitored

Wang’s progress on different carotenoid projects and/or gave technical suggestions and



                                                4
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 5 of 36 PageID #: 5




instructions concerning the subject matter of at least one claim of each of the patent applications

and the ‘434 patent.

       18.     The subject matter contained in the ’434 patent, the ’443 application, and the ’753

application, as well as the underlying and continuing patent applications filed by Arch, were either

developed and invented during Wang’s employment at Conagen or derived directly from subject

matter that was developed and invented during Wang’s employment at Conagen, and such

intellectual property is properly owned by Conagen by Wang’s previous assignment of such

intellectual property to Conagen in the Employment Agreement. A copy of the ’434 patent is

attached hereto as Exhibit B. A copy of the underlying ’951 application published as U.S.

2018/0080031 is attached as Exhibit C. A copy of the ’443 application published as U.S.

2018/0105839 is attached as Exhibit D. A copy of the ’753 application published as WO

2020/167834 is attached as Exhibit E.

       19.     By the exercise of reasonable diligence on or about September 1, 2018, Conagen

became aware of Arch’s patenting activities based on Wang’s improper use and disclosure of

Conagen Highly Confidential Technology disclosed in a scientific publication that published on

September 1, 2018, entitled “Engineering the oleaginous yeast Yarrowia lipolytica to produce the

aroma compound Β-ionone.” A copy of the scientific publication is attached hereto as Exhibit F.

       20.     By the continuing exercise of reasonable diligence on or about July 15, 2020,

Conagen became aware that Wang disclosed additional Conagen Highly Confidential Technology

disclosed in a scientific publication that published on February 21, 2020, entitled “Application of

Stable Isotope Tracing to Elucidate Metabolic Dynamics During Yarrowia lipolytica a-Ionone

Fermentation.” A copy of the scientific publication is attached hereto as Exhibit G.




                                                5
  Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 6 of 36 PageID #: 6




       21.     By the continuing exercise of reasonable diligence on or about September 8, 2020,

Conagen became aware of Arch’s additional patenting activities based on Wang’s improper use

and disclosure of Conagen Highly Confidential Technology in the ’753 application.

       22.     There may be additional patent applications that Arch and Wang have filed, but

have not published as of the filing of this Complaint, that contain Conagen Highly Confidential

Technology. To the extent Conagen later becomes aware of any additional patent filings by Arch

and Wang that disclosure Conagen Highly Confidential Technology, the allegations set forth

herein also apply to those currently unpublished patent applications.

       23.     Arch and Wang have improperly obtained, appropriated, and used Conagen Highly

Confidential Technology without Plaintiff’s consent.

       24.     Arch and Wang have improperly filed patent applications, listed improper inventor

names on such applications, and/or improperly obtained patents containing Conagen Highly

Confidential Technology, by misappropriating and improperly using Conagen Highly Confidential

Technology without Plaintiff’s consent.

       25.     Conagen seeks return of the Conagen Highly Confidential Technology, and any

products thereof, removal of all such Conagen Highly Confidential Technology, and any products

thereof, from Arch’s possession, permanent injunctive relief preventing Arch and Wang from

making, using, selling, disclosing further or marketing any of the Conagen Highly Confidential

Technology, and any products thereof, monetary damages, and other appropriate curative orders

from the Court to correct ownership of the (purported) Arch patent(s) which were improperly

derived from Conagen during Wang’s employment at Conagen.




                                                6
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 7 of 36 PageID #: 7




                                         THE PARTIES

       26.     Plaintiff, Conagen Inc., is a corporation organized and existing under the laws of

the Commonwealth of Massachusetts, with its principal place of business at 15 DeAngelo Drive,

Bedford, Massachusetts 01730.

       27.     Defendant, Wang, is an individual that, upon information and belief, has worked in

and/or conducted substantial business within St. Louis, Missouri, for Defendant, Arch.

       28.     Upon information and belief, Wang resides at 207 Luna Trail Ext, Southbury,

Connecticut 06488. Upon information and belief, Wang recently also resided at 395 Gateshead

Dr., Manchester, Missouri 63011 (the current address for Arch’s registered office, as alleged

below).

       29.     Wang is listed as the sole inventor on several recent patent filings related to claims

within this lawsuit; Wang listed his address on the Application Data Sheets filed with the United

States Patent and Trademark Office (“USPTO”) as: “c/o Arch Innotek 4320 Forest Park Ave Suite

303, Saint Louis, Missouri 63108, USA.” A copy of this address representation to the USPTO is

attached as Exhibit H. Based on information and belief, Wang also continues to conduct business

within the State of Missouri.

       30.     Wang is a former employee of Conagen. Wang was employed by Conagen from

January 2, 2012 to January 24, 2014. Wang, upon information and belief, is currently the Chief

Scientific Officer of Arch.

       31.     Arch is a Missouri Limited Liability Company organized and existing under the

laws of the State of Missouri, with its principal place of business at 4320 Forest Park Avenue, St.

Louis, Missouri 63108. On information and belief, the registered agent and office for Arch is

currently: Qiusha Guo and 395 Gateshead Dr., Manchester, Missouri 63011, respectively. On



                                                7
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 8 of 36 PageID #: 8




information and belief, Arch also has a principal place of business at 400 Farmington Ave., R1703,

Farmington, Connecticut 06032-1913.

                                  JURISDICTION AND VENUE

        32.    The Court has subject-matter jurisdiction over Counts I and II of Conagen’s claims

pursuant to 28 U.S.C. § 1331, as the claims relate to a civil action arising under the Constitution,

laws, or treaties of the United States.

        33.    The Court has subject-matter jurisdiction over Count I of this action under 18

U.S.C. § 1836, as the claim relates to a violation of the federal Defend Trade Secrets Act

(“DTSA”).

        34.    The Court further has subject-matter jurisdiction over Count II of this action under

28 U.S.C. § 1338, as the claim relates to the Patent Laws of the United States.

        35.    The Court has supplemental or pendent jurisdiction over Conagen’s state-law

and common law claims of Counts III, IV, V and VI pursuant to 28 U.S.C. § 1367, because such

claims all share a common nucleus of operative facts with Conagen’s claims under Counts I and

II as described below, and that they form a part of and are intertwined with the same case or

controversy.

        36.    This Court also has subject matter jurisdiction under 28 U.S.C. § 1332. Conagen

is a corporate citizen of Massachusetts and Arch is a corporate citizen of Missouri. The amount

in controversy exceeds $75,000 exclusive of interest and costs, and the claim(s) arose in this

district.

        37.    Venue is proper in this judicial district under 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the claims asserted in this Complaint




                                                8
   Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 9 of 36 PageID #: 9




occurred in this judicial district and/or a substantial part of the property, including intellectual

property, that is the subject of this action is situated within this judicial district.

        38.      This Court further has personal jurisdiction over Wang based on Mo. Rev. Stat.

§ 506.500.1, and the due process which is afforded to Wang.

        39.      Pursuant to Mo. Rev. Stat. § 506.500.1, this Court has personal jurisdiction over

Wang based on: (1) Wang conducting business with and as Chief Scientific Officer of Arch, which is

a Missouri Limited Liability Company organized and existing under the laws of within the State of

Missouri; (2) Wang entering into a contract within the State of Missouri; and (3) Wang has committed

unlawful acts within the state of Missouri.

        40.      With respect to due process afforded to Wang, sufficient minimum contacts exist

between Wang and the State of Missouri through his employment and significant participation in

activities with Missouri-based Arch, such that the initiation and maintenance of this case does not

offend traditional notions of fair play and substantial justice. Sufficient contacts exist between Wang

and the State of Missouri such that Wang should reasonably anticipate being subject to this court’s

jurisdiction in the State of Missouri.

        41.      This Court has personal jurisdiction over Arch because Arch is incorporated in the

State of Missouri and is therefore considered a resident of the State of Missouri; Arch has committed

unlawful acts within the state.

                                    FACTUAL ALLEGATIONS

        42.     Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the allegations

contained in paragraphs 1 through 41 of the Complaint.




                                                    9
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 10 of 36 PageID #: 10




Conagen Highly Confidential Technology and Protected Trade Secret Information

       43.     Conagen was co-founded in 2010 by Dr. Oliver Yu, a noted biochemist and a strong

believer in green technologies, with the mission to produce natural compounds more sustainably.

Over the past decade, Dr. Oliver Yu and his team at Conagen have invested and continue to invest

heavily in metabolic engineering research efforts to develop Conagen Highly Confidential

Technology and Protected Trade Secret Information. After years of continuing efforts, the

resulting Conagen Highly Confidential Technology and Protected Trade Secret Information have

made Conagen a leader in cutting-edge bio-manufacturing, allowing Conagen to produce safe and

high-quality natural compounds for various food, nutrition, pharmaceutical, and renewable

material applications. Conagen’s business success depends critically upon its ability to exploit

Conagen Highly Confidential Technology and Protected Trade Secret Information exclusively and

protect them against actual and potential competitors.

Wang’s Employment and Employment Agreement with Conagen

       44.     On or about January 2, 2012, Wang began working for Conagen, as a senior scientist

to assist in the continued development of Conagen Highly Confidential Technology, and to

develop new technologies, methods, and products related thereto.

       45.     Wang primarily performed his work for Conagen in St. Louis County, Missouri, at

the BRDG Park.

       46.     In connection with his Conagen employment, and as a requirement of initial and

continued employment, Wang executed an Employment Agreement (“the Wang Employment

Agreement”). See, Exhibit A, incorporated in its entirety by reference.

       47.     In the Employment Agreement, Wang agreed to the following provisions which are

particularly relevant to this complaint:



                                               10
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 11 of 36 PageID #: 11




       a. “‘Trade Secret’ means any information not generally known to the public, information
       designated as confidential or is similarly designated, information proprietary to Employer
       and any third party information which Employer is obligated to keep confidential,
       including, without limitation, any information related to any method of operations,
       procedures, process, formula, developments, suppliers, employees, finance, business plans,
       and potential, current and past customers, particularly sales leads, customer list and
       customer profile.” (Exhibit A, ¶ 1.2, Definitions).

       b. That “[a]ll information disclosed to [him], or to which [he has] access, whether
       originated by [him] or by others, during the period of Employment is presumed to be Trade
       Secret.” (Id.).

       c. That “Trade Secret has been developed or obtained by Employer upon investment of
       significant time, effort and expense, and the Trade Secret provides Employer with a
       significant competitive advantage and any breach of this Agreement would result in
       immediate and irreparable harm to Employer and others.” (Exhibit A, ¶ 3.1,
       Confidentiality).

       d. He “will keep confidential and hold in trust for Employer all Trade Secret, during or
       after [his] Employment, and not disclose Trade Secret without the express written approval
       of a duly authorized officer of Employer.” (Exhibit A, ¶ 3.2, Confidentiality).

       e. He “will not use any Trade Secret except for the benefit of Employer during or after
       [his] Employment.” (Id.).

       f. That “[u]pon termination of Employment, [he] will immediately deliver to Employer
       all Trade Secret recorded in any medium, apparatus, tools, papers, notebooks and any other
       materials furnished to me by Employer, or which were prepared, obtained or made, in
       whole or in part, by [him] during the course of [his] Employment.”; (Exhibit A, ¶ 3.3,
       Confidentiality).

       g. That “[w]ith respect to IP made, authored, conceived, or first actually reduced to
       practice by [him], either solely or jointly with others, during [his] Employment,” he would
       “keep accurate, complete, and timely records of such IP, which records are Employer's
       property and [are to] be retained on Employer's premises,” “promptly and fully disclose
       and describe to Employer in writing such IP.” (Exhibit A, ¶ 4.1, Ownership).

       h. That “[t]o the extent that such rights do not automatically vest in Employer upon
       creation, [he will] assign and hereby assign[s] to Employer sole and exclusively rights and
       title to such IP throughout the world, and to applications for copyright, patent, and mask
       work protection, and to all rights granted upon such applications in relation to such IP
       without further consideration.” (Id.).

       48.    While employed at Conagen, Wang was responsible for and performed duties

related to the development and use of recombinant microorganisms, including the yeast Yarrowia

                                               11
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 12 of 36 PageID #: 12




lipolytica, for production of natural compounds including carotenoids, such as beta-carotene,

alpha-ionone, beta-ionone, lycopene, zeaxanthin, neoxanthin, astaxanthin, canthaxanthin, and the

like.

        49.    Wang left his employment at Conagen on or about January 24, 2014. Per his

Employment Agreement, Wang was obligated to not use and to keep Conagen Highly Confidential

Technology trade secrets confidential.

Wang and Arch’s Misappropriation and Improper Use of Conagen Trade Secrets and Highly
Confidential Information

        50.    On or about January 24, 2014, Wang’s employment with Conagen ended. Later in

2014, Wang founded Arch.

        51.    According to Arch’s web page (attached as Exhibit I, incorporated in its entirety by

reference), Arch “was founded by a leading scientist and business executive in 2014,” the same

year Wang left Conagen.

        52.    Arch is a competitor of Conagen.

        53.    Arch is in the business of “engineering microorganisms to produce . . . high-value

molecules for food, feed, pharmaceutical and cosmetics industries . . . .” See, Exhibit I.

        54.    Arch currently sells carotenoids including astaxanthin, lycopene, zeaxanthin,

alpha-carotene, delta-carotene, epsilon-carotene, and others. See, Exhibit I, Products.

        55.    On or about September 1, 2018, Conagen first became aware that Wang, based on

information and belief, had improperly disclosed at least the following Conagen Highly

Confidential Technology trade secrets:

        a) a recombinant microorganism, specifically, a Yarrowia lipolytica cell strain, engineered

to include a carotene cleavage dioxygenase gene from Osmanthus fragrans (OfCCD1) for making

beta-ionone (see e.g., Exhibit F, Abstract and page 3);

                                                12
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 13 of 36 PageID #: 13




       b) a recombinant microorganism, specifically, a Yarrowia lipolytica cell strain, engineered

to include a fusion gene of farnesyl pyrophosphate synthase (FPPS) and geranyl pyrophosphate

synthase (GGPPS) (a FPPS::GGPPS fusion gene) for making beta-ionone (Id.);

       c) methods of plasmid construction to integrate an OfCCD1 gene into the chromosome of a

Yarrowia lipolytica cell strain for making beta-ionone (see, Exhibit F, page 10);

       d) methods of plasmid construction to integrate a FPPS::GGPPS fusion gene the

chromosome of a Yarrowia lipolytica cell strain for making beta-ionone (see, Exhibit F, page 10);

       e) a recombinant microorganism, specifically, Yarrowia lipolytica, engineered to include a

nucleic acid construct including a nucleic acid sequence encoding a lycopene epsilon cyclase from

Lactuca sativa (LsLCYE) and a nucleic acid sequence encoding a carotenoid cleavage

dioxygenase for making alpha-ionone (see e.g., Exhibit C, Examples 3 and 4);

       f) methods of using and constructing intron-containing transcriptional elongation factor

(TEF promoters (TEFIN)), including providing a nucleic acid expression construct including a

nucleic acid sequence encoding a lycopene cyclase epsilon; and a nucleic acid sequence encoding

a carotenoid cleavage dioxygenase enzyme, wherein the nucleic acid sequences are operably

linked to an intron-containing transcriptional elongation factor TEF promoter (TEFIN) (see e.g.,

Exhibit C, Example 5 and paragraphs [0100]-[0107]);

       g) a recombinant microorganism, specifically, Yarrowia lipolytica, engineered to include

a nucleic acid construct including a nucleic acid sequence encoding a lycopene epsilon cyclase

from Lactuca sativa (LsLCYE) and a nucleic acid sequence encoding a carotenoid cleavage

dioxygenase, where the nucleic acid sequences are operably linked to a TEFIN promoter, for

making alpha-ionone (see e.g., Exhibit C, paragraphs [0100]-[0107] and [0119]-[0126]);




                                                13
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 14 of 36 PageID #: 14




       h) a recombinant microorganism, specifically, Yarrowia lipolytica, engineered to include

a nucleic acid expression construct including a nucleic acid sequence encoding a lycopene cyclase

epsilon; and a nucleic acid sequence encoding a carotenoid cleavage dioxygenase enzyme, wherein

the nucleic acid sequences are operably linked to an export protein promoter (EXP1) (see e.g.,

Exhibit C, paragraphs [0100]-[0107] and [0119]-[0127]); and

       i) methods of constructing a FPPS::GGPPS fusion gene and expressing a FPPS::GGPPS

fusion protein for increasing the production of alpha-ionone (see e.g., Exhibit C, Example 6, and

paragraph [0074]); and

       j) a recombinant microorganism, specifically, Yarrowia lipolytica, engineered to include a

nucleic acid construct including a nucleic acid sequence encoding a lycopene epsilon cyclase from

Lactuca sativa (LsLCYE), a nucleic acid sequence encoding a carotenoid cleavage dioxygenase,

a nucleic acid sequence encoding a geranylgeranyl disphosphate synthase (GGPPS) enzyme fused

in frame with a farnesyl diphosphate synthase enzyme (FPPS), where the nucleic acid sequence is

operably linked to one or more expression control sequences (e.g., a TEFIN promoter) (see e.g.,

Exhibit C, paragraph [0152]).

       56.     On or about July 15, 2020 and up to the date of this filing, Conagen became aware

that Wang, based on information and belief, had improperly disclosed at least the following

additional Conagen Highly Confidential Technology trade secrets:

       a)      a recombinant microorganism, specifically, Yarrowia lipolytica, engineered to

include a lycopene cyclase epsilon from Lactuca sativa (LsLCYe) and a carotene cleavage

dioxygenase from Osmanthus fragrans (OfCCD1), for the production of alpha-ionone (see e.g.,

Exhibit G, pages 2-3 and referring to the ‘951 application; see also Exhibit E, paragraphs [0068]-

[0080]).



                                                14
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 15 of 36 PageID #: 15




       57.     Based on information and belief, Wang has improperly used, revealed, and/or

disclosed Conagen Highly Confidential Technology trade secret information that he gained

through his employment with Conagen, in direct contravention of his promises of confidentiality

and the restrictions imposed by the terms of his Employment Agreement (Exhibit A).

       58.     Based on information and belief, Wang has passed Conagen Highly Confidential

Technology trade secret information to Arch, and Wang/Arch are now preparing to use, or are

currently commercially utilizing such information to the detriment of Conagen.

       59.     By the exercise of reasonable diligence on or about September 1, 2018, Conagen

discovered that Wang/Arch had filed the ’951 application with the United States Patent &

Trademark Office (“USPTO”) entitled “Compositions and Methods of Biosynthesizing

Carotenoids and Their Derivatives”; see, Exhibit C.

       60.     The specification and claims of the ’951 application describe recombinant

microorganisms and methods for producing carotenoids and carotenoid derivatives, including α-

ionone and beta-ionone, which contain Conagen Highly Confidential Technology trade secret

information and Intellectual Property.

       61.     By the continuing exercise of reasonable diligence on or about September 1, 2018,

Conagen discovered that Wang/Arch had filed the ’443 application with the United States Patent

& Trademark Office (“USPTO”) entitled “Compositions and Methods of Biosynthesizing

Xanthophylls”; see, Exhibit D.

       62.     The specification and claims of the ‘443 application describe recombinant

microorganisms and methods for producing carotenoids and carotenoid derivatives, which contain

Conagen Highly Confidential Technology trade secret information and Intellectual Property.




                                              15
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 16 of 36 PageID #: 16




       63.     By the continuing exercise of reasonable diligence on or about September 8, 2020,

Conagen discovered that Wang/Arch had filed the ’753 application with the USPTO entitled

“Compositions and Methods of Biosynthesizing Carotenoids and Their Derivatives”; see, Exhibit

E.

       64.     The specification and claims of the ’753 application describe recombinant

microorganisms and methods for producing carotenoids and carotenoid derivatives, which contain

Conagen Highly Confidential Technology trade secret information and Intellectual Property.

       65.     The ’951 application published on March 22, 2018, and the ’443 application

published on April 19, 2018.

       66.     Upon its discovery and review of the published ’951 application, Conagen learned

that Conagen’s research and development, processes, confidential and proprietary information,

and inventions were disclosed and/or claimed in the application, as well as the other patent

applications that claim priority to the ’154 priority application (Exhibit J).

       67.     Upon its discovery and review of the published ’443 application, Conagen learned

that Conagen’s research and development, processes, confidential and proprietary information,

and inventions were disclosed and/or claimed in the application, as well as the ’599 priority

application (attached as Exhibit K).

       68.     Upon its discovery and review of the published ’753 application, Conagen learned

that Conagen’s research and development, processes, confidential and proprietary information,

and inventions were disclosed and/or claimed in the application, as well as the ’078 priority

application (attached as Exhibit L).

       69.     The information described in the ’951 application (which resulted in the ’434

patent) and the ’926 application, as well as the other patent applications assigned by Wang to Arch



                                                  16
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 17 of 36 PageID #: 17




that claim priority to the ’154 priority application, contain Conagen Highly Confidential

Technology that Wang learned, made, or conceived of during his employment under contract with

Conagen.

       70.     The information described in the ‘443 application, as well as the ’599 priority

application, contains Conagen Highly Confidential Technology that Wang learned, made, or

conceived of during his employment under contract with Conagen.

       71.     The information described in the ’753 application, as well as the ’078 priority

application, contains Conagen Highly Confidential Technology that Wang learned, made, or

conceived of during his employment with Conagen.

       72.     The ’434 patent and the ’926 application (by way of the assignment recorded in the

’434 patent, see, Exhibit M) are improperly assigned to Arch.

       73.     The ’443 application and the ’599 priority application are improperly assigned to

Arch (see, Exhibit M).

       74.     On information and belief, the ’753 application and the ’078 priority application

are improperly assigned to Arch.

       75.     According to the terms of the Wang Employment Agreement, Conagen is the

proper owner of the ’434 patent, the ’926 application, and any other patent applications, U.S. or

foreign, that claim priority to the ’154 priority application; the ’443 application, and any other

patent applications, U.S. or foreign, that claim priority to the ’599 priority application; and the

’753 application, and any other patent applications, U.S. or foreign, that claim priority to the ’078

priority application.

       76.     Upon information and belief, Wang improperly disclosed Conagen Highly

Confidential Technology trade secret information to Arch for the purpose inter alia of filing patent



                                                 17
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 18 of 36 PageID #: 18




applications directed to recombinant microorganisms and methods for producing carotenoids and

carotenoid derivatives, including the ’951,’443, and ’753 applications.

       77.     Wang and/or Arch will continue to improperly reveal, provide, disclose and/or use

Conagen Highly Confidential Technology trade secret information to the detriment of Conagen if

they are not enjoined from doing so.

       78.     Disclosure and/or use of any of Conagen Highly Confidential Technology trade

secret information by Wang and/or Arch has resulted and will continue to result in irreparable

harm to Conagen, have a significant impact on Conagen’s finances, result in a substantial loss to

their competitive advantage in the marketplace, and put Conagen’s future success in jeopardy.

       79.     Wang’s and/or Arch’s use, dissemination, and filing of patent applications

containing Conagen Trade Secret Information was not authorized by Conagen, and these acts

violated both Wang’s Employment Agreement and Conagen’s company policies regarding such

information.

       80.     Wang’s and/or Arch’s improper conduct included misappropriation of a wide range

of proprietary, confidential, and sensitive Conagen information regarding Conagen’s technology,

products, operations, business plans/strategy, and other highly confidential information.

       81.     For example, Wang and/or Arch disclosed Conagen Highly Confidential

Technology in a number of patent filings, as described above.

       82.     As another example, Wang and/or Arch disclosed Conagen Highly Confidential

Technology in scientific articles that were published in 2018 and 2020.

       83.     As another example, upon information and belief, Wang and/or Arch began selling

carotenoid products that were developed using Conagen’s proprietary information and processes




                                                18
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 19 of 36 PageID #: 19




on the Arch website at or around February 2019. Copies of archived Arch website product pages

are attached as Exhibit N hereto.

       84.     By way of further example, based on information and belief, Wang improperly and

without Conagen’s permission took one or more of the following Conagen Tangible Property

materials:

       a) one or more recombinant Yarrowia lipolytica strains including nucleic acid expression
          construct(s) that include one or more of the following: a lycopene epsilon cyclase gene
          from Lactuca sativa (LsLCYe); a carotene cleavage dioxygenase gene from Osmanthus
          fragrans (OfCCD1); an intron-containing transcriptional elongation factor TEF
          promoter (TEFIN); an export protein promoter (EXP1); and a FPPS::GGPPS fusion
          gene; and/or
       b) one or more nucleic acid expression constructs that include one or more of the
          following: a lycopene epsilon cyclase gene from Lactuca sativa (LsLCYe); a carotene
          cleavage dioxygenase gene from Osmanthus fragrans (OfCCD1); an intron-containing
          transcriptional elongation factor TEF promoter (TEFIN); an export protein promoter
          (EXP1); and a FPPS::GGPPS fusion gene.

       85.     At all relevant times, Conagen has taken reasonable measures to preserve the

confidentiality of these and other confidential materials misappropriated by Wang (and now his

current employer Arch), including restricted access to lab notebooks and projects, limited

disclosure of information externally, agreed confidentiality, password protections on computers,

education of staff regarding confidentiality procedures, facility security cameras and building

passes, and other safeguarding measures to identify suspicious access and use of Conagen

confidential information and technology.

       86.     The sufficiency of these measures is evinced by there being no instance of trade

secret misappropriation of any Conagen Highly Confidential Technology in the past by any of

Conagen’s present or past employees until Wang misappropriated the Conagen Highly

Confidential Technology set forth herein.




                                              19
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 20 of 36 PageID #: 20




                         COUNT I:
   MISAPPROPRIATION OF TRADE SECRETS UNDER THE FEDERAL
             DEFEND TRADE SECRETS ACT (“DTSA”)

        87.      Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the allegations

contained in paragraphs 1 through 86 of the Complaint.

        88.      Under the DTSA, the “owner of a trade secret that is misappropriated may bring a civil

action . . . if the trade secret is related to a product or service used in, or intended for use in, interstate

or foreign commerce.” 18 U.S.C. § 1836(b)(1).

        89.      The DTSA defines the term “trade secrets” to include “all forms and types of”

information, regardless of how it is stored, if “(A) the owner thereof has taken reasonable measures

to keep such information secret; and (B) the information derives independent economic value,

actual or potential, from not being generally known to, and not being readily ascertainable through

proper means by another person who can obtain economic value from the disclosure or use of the

information[.]” 18 U.S.C. § 1839(3).

        90.      The Conagen Highly Confidential Technology, including Conagen’s secret

processes that the Defendants included in the patent applications leading to and stemming from

the ’434 patent and ’433 application constitute trade secrets within the meaning of the DTSA.

        91.      Upon information and belief, Defendants misappropriated Conagen Highly

Confidential Technology when Defendants included information regarding this technology in

patent applications filed beginning on March 23, 2015 with the filing of the ’154 priority

application, and continued with the filing of the ’951 application on September 22, 2017, which

resulted in the ’434 patent as well as on October 18, 2016 with the filing of the ’599 priority

application and continuing with the filing of the ’443 application.




                                                      20
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 21 of 36 PageID #: 21




       92.     Defendants continue to misappropriate Conagen Highly Confidential Technology

under the DTSA with the recent filing of the ’926 application on June 13, 2019, as well as the

filing of the ’443 application, both of which are currently pending and under examination before

the USPTO.

       93.     Defendants continue to misappropriate Conagen Highly Confidential Technology

under the DTSA with the public disclosure, sales, and/or offers for sale of recombinant

microorganisms, including the yeast Yarrowia lipolytica, for production of            desired natural

compounds useful as flavors and fragrances such as limonene, resveratrol, pterostilbene, and

carotenoids, including alpha-carotene, beta-carotene, delta-carotene, epsilon-carotene, alpha-

ionone, beta-ionone, lycopene, zeaxanthin, neoxanthin, astaxanthin, and the like.

       94.     Defendants misappropriated these trade secrets within the meaning of the DTSA.

       95.     Conagen owns the trade secrets misappropriated by Defendants.

       96.     Conagen has taken reasonable measures to keep Conagen Highly Confidential

Technology trade secret information secret.

       97.     Plaintiff derives significant economic value, both actual and potential, from Conagen

Highly Confidential Technology trade secret information not being generally known to, nor readily

ascertainable by, other individuals or companies in the industry who could derive significant

economic value from their disclosure or use of the information.

       98.     Conagen Highly Confidential Technology trade secret information, their confidential

processes, products, business information and strategy relate to products and/or services that are used

in, or intended for use in, interstate and foreign commerce.

       99.     Conagen Highly Confidential Technology trade secret information has been

improperly used, released, or disclosed by Defendants through improper means, with an improper



                                                  21
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 22 of 36 PageID #: 22




purpose, and in conflict with the business interests of Plaintiff, without the consent or authorization of

Plaintiff and without lawful justification.

        100.    At the time of use, release, and/or disclosure, Defendants knew or had reason to know

that Wang’s knowledge of Conagen Highly Confidential Technology trade secret information was

acquired under circumstances giving rise to a duty to maintain its secrecy and/or limit its use.

        101.    Defendants took such actions willfully, maliciously, and/or in reckless disregard

for Conagen’s rights, in that Defendants knew, or had reason to know, that they were not

authorized to use Conagen Highly Confidential Technology trade secret information in

competition with the Plaintiff.

        102.    Defendants took such actions willfully and/or in reckless disregard for Conagen’s

rights, in that the Defendants knew, or had reason to know, that they were not authorized to use

Conagen Highly Confidential Technology trade secret information in competition with Plaintiff

outside the scope of and in direct contradiction and violation of Wang’s Employment Agreement.

        103.    Defendant’s misappropriation of Conagen Highly Confidential Technology trade

secret information is continuing and ongoing.

        104.    As a result of Defendant’s misappropriation of Conagen Highly Confidential

Technology trade secret information, Plaintiff has and continues to suffer actual losses in an

amount to be determined at trial. Plaintiff has and continues to also suffer irreparable harm if

Defendants’ misconduct is not enjoined.

        105.    Pursuant to 18 U.S.C. § 1836(b)(3)(C), Plaintiff is entitled to exemplary damages

for Defendants’ willful and malicious misappropriation of Conagen Highly Confidential

Technology trade secret information.




                                                   22
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 23 of 36 PageID #: 23




       106.    Pursuant to 18 U.S.C. § 1836(b)(3)(D), Plaintiff is entitled to recovery of their

attorney’s fees and costs because of Defendants’ willful and malicious misappropriation of

Conagen’s Highly Confidential Technology trade secret information.

       107.    Plaintiff seeks a judgment against Wang and/or Arch for compensatory and

exemplary damages, an award of unjust enrichment, permanent injunctive relief, prejudgment

interest, and such other relief as the Court deems just and proper.

                                 COUNT II:
   DECLARATORY JUDGMENT OF OWNERSHIP OF U.S. PATENT N O.
    10,364,434 AND U.S. PATENT APPLICATION NOS. 16/439,926 AND 15/694,443

       108.    Plaintiff incorporates, repeats and realleges, as if fully set forth herein, the

allegations contained in paragraphs 1 through 107 of the Complaint.

       109.    As a result of Defendants’ improper actions, there is a substantial and continuing

justiciable controversy between Plaintiff and Defendants concerning inventorship and ownership

of U.S. Pat. No. 10,364,434 (“the ’434 patent,”), U.S. Patent Application Nos. 16/439,926 (“the

’926 application”) and 15/694,443 (“the ’443 application”), and International Application No.

PCT/US2020/017753 (“the ’753 application”), including any patents, U.S. or foreign, issuing from

or deriving from any of the foregoing patent applications and/or Conagen Highly Confidential

Technology trade secret information, and the right to control the maintenance, enforcement of,

and/or any remaining prosecution of such applications.

       110.    Pursuant to 28 U.S.C. § 2201 et seq., Plaintiff seeks a declaratory judgment that

they own the ’434 patent, the ’926 application, the ’443 application, and the ’753 application, as

well as any patent applications and/or patents, U.S. or foreign, issuing from or deriving from any

Conagen Highly Confidential Technology trade secret information, and/or Defendants’ improper

possession of Plaintiff’s Intellectual Property.


                                                   23
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 24 of 36 PageID #: 24




       111.    Upon information and belief, Wang disclosed Conagen Highly Confidential

Technology to Arch. Upon information and belief, the information contained in the ’154 priority

application, which describes methods of making carotenoids and their derivatives, including α-

ionone, was obtained, conceived, and/or made by Wang during the period of his employment with

Plaintiff. In addition, upon information and belief, the information contained in the ’599 priority

application, which describes methods of making carotenoids and their derivatives, was obtained,

conceived, and/or made by Wang during the period of his employment with Plaintiff. Further,

upon information and belief, the information contained in the ’078 priority application, which

describes methods of making carotenoids and their derivatives, including α-ionone, was obtained,

conceived, and/or made by Wang during the period of his employment with Plaintiff.

       112.    Upon information and belief, as a result of Defendants’ improper actions in filing

the ’154 priority application and prosecuting the derivative ’951 application (which resulted in the

’434 patent) and the pending ’926 application, as well as filing the’599 priority application and

prosecuting the derivative ’443 application, and filing the ’078 priority application and prosecuting

the derivative ’753 application, based in whole or in part on Conagen Highly Confidential

Technology trade secret information, obtained by Wang during the course of his employment with

Plaintiff, and pursuant to contractual obligations, Conagen is the rightful owner of all patentable

subject matter disclosed and/or claimed therein, pursuant to the Patent Laws of the United States

and Missouri law.

       113.    By reason of Defendants’ alleged improper actions, Conagen has been and will

continue to be irreparably harmed if Defendants are permitted to continue to control the ‘434 patent

and the prosecution of the ’926 application, the ’443 application, and the ’753 application, and/or

the prosecution of any related U.S. Applications, including any other unpublished patent



                                                 24
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 25 of 36 PageID #: 25




applications that have been filed by Defendants that contain Conagen Highly Confidential

Technology. Conagen should be allowed to control such prosecution as the true and rightful

owners of the ’926 application, the ’443 application, and the ’753 application. Further and

alternatively, Conagen seeks a declaration and order that Arch and/or Wang assign all their rights

or ownership interest in the ‘434 patent, the ’926 application, the ’443 application, and the ’753

application, to Conagen, as well as any foreign patents issuing from or deriving from the U.S.

Applications and/or Conagen’s Intellectual Property.

       114.    As a result of Defendants’ actions, Plaintiff has been irreparably harmed and

damaged and will continue to be unless Defendants are enjoined by the Court.

       115.    In particular, the ability of Conagen to monetize the patent rights of the ‘434 patent,

the ’926 application, the ’443 application, the ’753 application, has been permanently decreased,

if not eliminated, in that they may be unable to license the patent, or enforce or defend the patent

in litigation, given Defendants’ improper actions in filing the patent application and during patent

prosecution, including the improper claims of patent ownership.

       116.    Plaintiff has no adequate remedy at law.

                         COUNT III:
    VIOLATION OF THE MISSOURI UNIFORM TRADE SECRETS ACT
                          (“MUTSA”)

       117.    Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the

allegations contained in paragraphs 1 through 116 of the Complaint.

       118.    The Missouri Uniform Trade Secrets Act (“MUTSA”), MO. Rev. Stat. §§ 417.450

to 417.467, provides injunctive relief for the actual or threatened misappropriation of trade secrets.

Id. at § 417.455.




                                                 25
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 26 of 36 PageID #: 26




       119.    Under the MUTSA, a Plaintiff is also entitled to recover damages for the

misappropriation of trade secrets, which can include both the actual loss caused by the

misappropriation and the unjust enrichment caused by the misappropriation that is not taken into

account in computing actual loss. Id. at § 417.457(1).

       120.    If the misappropriation is deemed “outrageous because of the misappropriator’s

evil motive or reckless indifference to the rights of others, the Court may award punitive damages.”

Id. at § 417.457(2).

       121.    The Conagen Highly Confidential Technology, including Conagen’s secret

processes that the Defendants included in the patent applications leading to and stemming from

the ’434 patent, the ’443 application, and the ’753 application, constitute trade secrets within the

meaning of the MUTSA.

       122.    Upon information and belief, Defendants misappropriated Conagen Highly

Confidential Technology under the MUTSA when Defendants included information regarding this

technology in patent applications that were filed beginning on March 23, 2015 with the filing of

the ’154 priority application and continuing with the filing of the ’951 application on September

22, 2017, which resulted in the ’434 patent.

       123.    Upon information and belief, Defendants misappropriated Conagen Highly

Confidential Technology under the MUTSA when Defendants included information regarding this

technology in patent applications that were filed beginning on October 18, 2016 with the filing of

the ’599 priority application and continuing with the filing of the ’443 application on September

1, 2017.

       124.    Upon information and belief, Defendants misappropriated Conagen Highly

Confidential Technology under the MUTSA when Defendants included information regarding this



                                                26
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 27 of 36 PageID #: 27




technology in patent applications that were filed beginning on February 11, 2019 with the filing

of the ’078 priority application and continuing with the filing of the ’753 application on February

11, 2020, which published on August 20, 2020.

       125.    Defendants continue to misappropriate Conagen Highly Confidential Technology

under the MUTSA with the recent filing of the ’753 application on February 11, 2020, the ’926

application on June 13, 2019, as well as the ’443 application on September 1, 2017, all of which

are currently pending and under examination before the USPTO.

       126.    Defendants misappropriated these trade secrets within the meaning of the MUTSA.

       127.    Conagen owns the trade secrets misappropriated by Defendants.

       128.    All of the Conagen Highly Confidential Technology trade secret information

constitutes protectable trade secret information belonging solely to Conagen.

       129.    Conagen derives significant economic value, both actual and potential, from its

Highly Confidential Technology trade secret information not being generally known to, nor readily

ascertainable by, other individuals or companies in the industry who could derive significant

economic value from its disclosure or use of the information.

       130.    Conagen Highly Confidential Technology trade secret information is not

information that is generally known outside of Plaintiff’s business.

       131.    Conagen Highly Confidential Technology trade secret information, as identified

and described herein, is not generally and commonly known by Plaintiff’s employees and is subject

to reasonable efforts to maintain its confidentiality through restricted access to lab notebooks and

projects, limited disclosure of information externally, agreed confidentiality, password protections

on computers, education of staff regarding confidentiality procedures, facility security cameras

and building passes, and other safeguarding measures.



                                                27
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 28 of 36 PageID #: 28




        132.     Conagen has expended significant time, effort, and financial resources in obtaining

and developing the Conagen Highly Confidential Technology over many years; the amount of time

and expense that it would take for a competitor to independently acquire or duplicate the

knowledge and information possessed by Conagen would be significant.

        133.     Conagen Highly Confidential Technology trade secret information was revealed to

and/or developed in conjunction with Wang during his employment with Conagen under the

auspices of trust, promises of non-disclosure, and in the context of the parties’ confidential

relationship.

        134.     Wang (and his successor employer Arch) was aware of the existence, value, and

secret nature of the Conagen Highly Confidential Technology trade secret information.

        135.     The Conagen Highly Confidential has been used, released, or disclosed by Wang

and/or Arch through improper means, with an improper purpose, and in conflict with the business

interests of Conagen, without the consent or authorization of Conagen and without lawful

justification.

        136.     As a direct and proximate result of Defendants’ violations of the MUTSA, Conagen

has incurred and is likely further to incur damages.

        137.     Defendants’ unlawful misappropriation and release of the Conagen Highly

Confidential Technology trade secret information has and will continue to have a negative

financial impact to Plaintiff’s business.

        138.     In misappropriating the Conagen Highly Confidential Technology, Wang and Arch

have acted willfully, wantonly, maliciously, and with reckless disregard for the rights of Conagen.

        139.     Plaintiff Conagen will continue to suffer irreparable financial harm and damage if

the misappropriation is not enjoined.



                                                 28
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 29 of 36 PageID #: 29




       140.    Conagen seeks a judgment against Wang and/or Arch for actual and punitive

damages, an award of unjust enrichment, permanent injunctive relief, and such further relief as the

Court deems just and proper.

                COUNT IV: BREACH OF CONTRACT BY WANG

       141.    Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the

allegations contained in paragraphs 1 through 140 of the Complaint.

       142.    Wang signed and entered into an Employment Agreement with Plaintiff that

included, among other things, a confidentiality agreement.

       143.    Wang worked as a senior scientist at Conagen, for about two years, where he

regularly worked on behalf of Plaintiff, and was privy to Conagen Highly Confidential Technology

trade secret information.

       144.    Plaintiff honored the parties’ Employment Agreement.

       145.    Plaintiff gave valuable consideration in exchange for Wang's obligation not to

disclose Conagen Highly Confidential Technology trade secret information.

       146.    Wang breached his agreement with Conagen by later disclosing Conagen Highly

Confidential Technology trade secret information that he acquired during his employment with

Conagen.

       147.    Wang’s unlawful disclosure and release of Conagen Highly Confidential

Technology trade secret information has already caused a significant negative impact to Conagen’s

business, and Conagen continues to suffer irreparable harm and damage as a proximate cause of

such disclosure and breach.




                                                29
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 30 of 36 PageID #: 30




       148.    Conagen seeks a judgment against Wang for compensatory damages, prejudgment

interest, permanent injunctive relief, and such other relief as the Court deems just and proper for

breach of his Employment Agreement.

              COUNT V: BREACH OF FIDUCIARY DUTY BY WANG

       149.    Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the

allegations contained in paragraphs 1 through 148 of the Complaint.

       150.    As a senior scientist at Conagen, Wang owed Conagen a fiduciary duty, which

included a duty to act in good faith and in its best interests, to exercise independent professional

judgment and undivided loyalty on its behalf, to pursue its lawful objectives, to represent no

adverse interests and to make full disclosure to Conagen in a timely fashion of all known

information that was important and material to the corporation’s affairs.

       151.    Conagen Highly Confidential Technology was shared with and acquired by Wang

under the auspices of trust, promises of non-disclosure, and in the context of the parties'

confidential relationship.

       152.    Conagen Highly Confidential Technology was to be used solely for the purposes of

supporting and developing Conagen’s businesses.

       153.    Instead, Wang left Conagen and started his own company using Conagen Highly

Confidential Technology in competition with Conagen. Conagen Highly Confidential Technology

trade secret information has been used, released, or disclosed through improper means, with an

improper purpose, and in conflict with the business interests of Conagen, without the consent or

authorization of Conagen and without lawful justification.




                                                30
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 31 of 36 PageID #: 31




       154.    Wang’s unlawful misappropriation and release of Conagen Highly Confidential

Technology has already caused a significant negative impact to Conagen’s business, and Conagen

continues to suffer irreparable harm and damage.

                           COUNT VI: CONVERSION BY WANG

       155.    Plaintiff incorporates, repeats, and realleges, as if fully set forth herein, the

allegations contained in paragraphs 1 through 154 of the Complaint.

       156.    Under Missouri law, conversion occurs where there is an “unauthorized assumption

of the right of ownership over the personal property of another to the exclusion of the owner's

rights.” Emerick v. Mutual Benefit Life Ins. Co., 756 S.W.2d 513, 523 (Mo.1988).

       157.    As detailed and averred above, Conagen is the owner of tangible property and/or

entitled to possession of such property, in the form of Conagen Highly Confidential Technology

trade secret information, confidential information, and any products derived therefrom (“Conagen

Tangible Property”).

       158.    While employed at Conagen and upon leaving Conagen, Wang improperly took

possession of Conagen Tangible Property with the intent to exercise control over it.

       159.    Based on information and belief, Wang improperly and without Conagen’s

permission took one or more of the following Conagen Tangible Property materials:

       a) one or more recombinant Yarrowia lipolytica strains including nucleic acid expression
          construct(s) that include one or more of the following: a lycopene epsilon cyclase gene
          from Lactuca sativa (LsLCYe); a carotene cleavage dioxygenase gene from Osmanthus
          fragrans (OfCCD1); an intron-containing transcriptional elongation factor TEF
          promoter (TEFIN); an export protein promoter (EXP1); and a FPPS::GGPPS fusion
          gene; and/or
       b) one or more nucleic acid expression constructs that include one or more of the
          following: a lycopene epsilon cyclase gene from Lactuca sativa (LsLCYe); a carotene
          cleavage dioxygenase gene from Osmanthus fragrans (OfCCD1); an intron-containing
          transcriptional elongation factor TEF promoter (TEFIN); an export protein promoter
          (EXP1); and a FPPS::GGPPS fusion gene.


                                               31
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 32 of 36 PageID #: 32




       160.    Wang’s physical taking of Conagen Tangible Property was wantonly purposeful,

and the tangible property in question has been and continues to be used by defendants Wang and

Arch in a manner indicating that defendants believe they have a claim of ownership right in

opposition to the ownership of such tangible property by Conagen.

       161.    Wang has deprived and continues to deprive Conagen of the right to use and possess

Conagen Tangible Property.

       162.    Conagen does not have a copy of the Conagen Tangible Property in question.

       163.    Wang’s unlawful theft of Conagen Tangible Property has already caused significant

damages to Conagen, including at least:

       a) loss of costs associated with development of the Conagen Tangible Property;

       b) loss of employee time associated with development of the Conagen Tangible Property;

       c) loss of use of the Conagen Tangible Property;

       d) loss of sales/income associated with the Conagen Tangible Property;

       e) loss of goodwill associated with the Conagen Tangible Property; and

       f) pecuniary loss associated with a need to recreate the Conagen Tangible Property.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Conagen requests that this Court enter judgment in their favor

and against Defendants Wang and Arch for the following:

   A. A preliminary and permanent injunction restraining Defendants, their employees, agents,

representatives, and all persons in participation with Defendants, from:

       a. making, using, offering for sale, or selling the inventions disclosed and/or claimed in

           U.S. Patent No. 10,364,434;




                                                32
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 33 of 36 PageID #: 33




       b. prosecuting U.S. Patent Application No. 16/439,926 or filing or prosecuting any

           pending U.S. Application related to U.S. Pat. No. 10,364,434 or U.S. Patent

           Application No. 16/439,926, or, alternatively, from allowing any such U.S. Application

           to issue or to become abandoned without filing a continuation application or other

           timely, complete filing in order to protect any remaining patentable subject matter

           Plaintiff may be able to secure;

       c. prosecuting U.S. Patent Application No. 15/694,443 or filing or prosecuting any

           pending U.S. Application related to U.S. Patent Application No. 15/694,443, or,

           alternatively, from allowing any such U.S. Application to issue or to become

           abandoned without filing a continuation application or other timely, complete filing in

           order to protect any remaining patentable subject matter Plaintiff may be able to secure;

           and

       d. prosecuting International Application No. PCT/US2020/017753 or filing or

           prosecuting any pending U.S. Application related to International Application No.

           PCT/US2020/017753, or, alternatively, from allowing any such U.S. Application to

           issue or to become abandoned without filing a continuation application or other timely,

           complete filing in order to protect any remaining patentable subject matter Plaintiff

           may be able to secure.

   B. A preliminary and permanent injunction ordering Defendants, their employees, agents,

representatives, and all persons in participation with Defendants to:

       a. assign all rights they may have in U.S. Pat. No. 10,364,434, U.S. Patent Application

           No. 16/439,926, U.S. Patent Application No. 15/694,443, and International Application

           No. PCT/US2020/017753, to Plaintiff;



                                                33
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 34 of 36 PageID #: 34




        b. cease representing that they are the owners of U.S. Pat. No. 10,364,434, U.S. Patent

           Application No. 16/439,926, U.S. Patent Application No. 15/694,443, International

           Application No. PCT/US2020/017753, and/or the Intellectual Property disclosed

           and/or claimed in such patent, applications, or related applications; and

        c. cease disclosing any remaining Conagen Highly Confidential Technology trade secret

           information to the public.

        d. cease using any Conagen Tangible Property; and

        e. identify, preserve and return all Conagen Tangible Property, including any tangible

           property derived or developed therefrom.

   C.           A preliminary and permanent injunction ordering Wang to abide by the terms of

his Employment Agreement with Plaintiff, including, but not limited to:

        a. prohibiting Wang from directly or indirectly using or disclosing Conagen Highly

           Confidential Technology, Conagen Tangible Property and other confidential

           information; and

        b. prohibiting Wang from directly or indirectly divulging or otherwise making any use of

           Conagen Highly Confidential Technology trade secret information, Conagen Tangible

           Property or other trade secrets.

   D. A preliminary and permanent injunction ordering Defendant Arch to:

        a. cease and desist from acting in concert with, engaging in, tolerating willfully,

           acquiescing in, or accepting Wang's violation of his confidentiality obligations to

           Conagen;




                                                34
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 35 of 36 PageID #: 35




       b. cease and desist from directly or indirectly using or disclosing Conagen Highly

            Confidential Technology trade secret information and/or Conagen Tangible Property;

            and

       c. cease and desist from selling or offering for sale any product that has resulted from the

            misappropriation of Conagen Highly Confidential Technology and/or Conagen

            Tangible Property.

   E. Enter a preliminary and permanent injunction ordering Defendants to:

       a. return to Plaintiff any and all Conagen Highly Confidential Technology trade secret

            information, Conagen Tangible Property, other confidential information, and any

            products derived therefrom in the custody, control, or possession of any Defendant.

       b. identify any of Plaintiff’s trade secret or confidential information that has been

            disclosed by anyone and the names of any individual to whom such a disclosure was

            made; and

       c.         preserve and retain all documents and electronically stored information potentially

relevant to the claims raised in Plaintiff’s Complaint.

   F. Judgment in their favor on all Counts;

   G. An award of damages in an amount to be proven as to each Count at trial;

   H. Costs, expenses, and attorneys’ fees associated with the prosecution of this action;

   I. Costs and expenses that Conagen may incur in reproducing any Conagen Tangible Property

taken by Wang which is not duly returned;

   J. Pre-judgment and post-judgment interest;

   K. Punitive damages on all Counts under which the Plaintiff is entitled to; and

   L. All other relief to which the Plaintiff may be entitled.



                                                  35
 Case: 4:20-cv-01268-DDN Doc. #: 1 Filed: 09/15/20 Page: 36 of 36 PageID #: 36




                                           Respectfully submitted,

Dated: September 15, 2020           GREENSFELDER, HEMKER & GALE, P.C.

                                    By     /s/ Mary Ann L. Wymore
                                           Mary Ann L. Wymore, MO #44061
                                           mlw@greensfelder.com
                                           Jared S. Manse, Ph.D., MO #63058
                                           jmanse@greensfelder.com
                                           10 South Broadway, Suite 2000
                                           St. Louis, Missouri 63102
                                           Telephone: (314) 241-9090
                                           Facsimile: (314) 241-8624

                                  Attorneys for Plaintiff Conagen, Inc.
-
OF COUNSEL:
Kevin E. Noonan, Ph.D.
Paul S. Tully, Ph.D.
John E. Conour, Ph.D.
Nicole E. Grimm, M.S.
McDONNELL BOEHNEN HULBERT & BERGHOFF LLP
300 South Wacker Drive
Chicago, Illinois 60606
(312) 913-0001




1873829v1




                                      36
